DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “wherein the first cam comprises: a first disk rotatable together with the first gear; and a first rib positioned on an opposite side of the first disk from the first gear in the first direction, the first rib projecting from the first disk in the first direction, the first rib extending in a circumferential direction of the first disk, the first rib being in contact with the first rod when the first cam is in the first pushing state, the first rib being away from the first rod when the first cam is in the first push-released state, and wherein the second cam comprises: a second disk rotatable together with the second gear; and a second rib positioned on an opposite side of the second disk from the second gear in the first direction, the second rib projecting from the second disk in the first direction, the second rib extending in a circumferential direction of the second disk, the second rib being in contact with the second rod when the second cam is in the second pushing state, the second rib being away from the second rod when the second cam is in the second push-released state” in combination with the remaining elements as set forth in claim 1.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                                                                                                                                                                                             Kawamura PG. Pub. No.: US 2007/0177899 A1 discloses an image forming apparatus detachably mounts black and non-black cartridges each including a photosensitive drum and a developing roller. The apparatus includes a driving source; first and second clutches for connecting and disconnecting between the driving source and the developing roller of the black and non-black cartridges, respectively; movable first and second members actable on the first and second clutches, respectively, for switching between transmitting the driving force to the developing rollers and not transmitting the driving force; and a switching member, movable by the driving force of the driving source and actable on the first and second members for switching among first, second, and third modes for transmitting the driving force to the developing rollers of all of the cartridges, not transmitting the driving force to any one of the rollers, and transmitting the driving force only to the developing roller of the black cartridge, however is silent on wherein the first cam comprises: a first disk rotatable together with the first gear; and a first rib positioned on an opposite side of the first disk from the first gear in the first direction, the first rib projecting from the first disk in the first direction, the first rib extending in a circumferential direction of the first disk, the first rib being in contact with the first rod when the first cam is in the first pushing state, the first rib being away from the first rod when the first cam is in the first push-released state, and wherein the second cam comprises: a second disk rotatable together with the second gear; and a second rib positioned on an opposite side of the second disk from the second gear in the first direction, the second rib projecting from the second disk in the first direction, the second rib extending in a circumferential direction of the second disk, the second rib being in contact with the second rod when the second cam is in the second pushing state, the second rib being away from the second rod when the second cam is in the second push-released state.
Yoshinaga JP 60091341 A discloses a combination of gears having a gear ratio for transmitting a speed corresponding to copy magnification by providing plural gears capable of idling coaxially with a scan driving shaft for an optical system and engaging them with a gear as a driving source, and operating selectively a means which stops the idling of some gear. The driving shaft is driven by a motor through a belt to rotate. Driving gears fixed thereupon rotate facing idle gears. Disks which stop the idling of the idle gears which idle normally through the operation of a one-way clutch are fixed on a main shaft coupled with a pulley for driving the optical system for scanning, and either of couples of pins and cams are engaged selectively to stop the idling; and the rotation of the driving shaft is transmitted to the main shaft to drive the optical system at a speed corresponding to magnification, however is silent on wherein the first cam comprises: a first disk rotatable together with the first gear; and a first rib positioned on an opposite side of the first disk from the first gear in the first direction, the first rib projecting from the first disk in the first direction, the first rib extending in a circumferential direction of the first disk, the first rib being in contact with the first rod when the first cam is in the first pushing state, the first rib being away from the first rod when the first cam is in the first push-released state, and wherein the second cam comprises: a second disk rotatable together with the second gear; and a second rib positioned on an opposite side of the second disk from the second gear in the first direction, the second rib projecting from the second disk in the first direction, the second rib extending in a circumferential direction of the second disk, the second rib being in contact with the second rod when the second cam is in the second pushing state, the second rib being away from the second rod when the second cam is in the second push-released state.

OOKA et al. PG. Pub. No.: 2020/0301351 A1 discloses an image forming apparatus, having a casing, a cover, a first motor, a photosensitive drum, a second motor, a developing motor, a clutch, a contact/separation cam, a switching cam, and a controller, is provided. The controller conducts a first process, in which, when the cover is moved from an open position to a closed position, the controller drives the first motor to rotate the photosensitive drum without causing rotation of the developing roller; and a second process, in which, after a lapse of a first period since the controller started driving the first motor, the controller drives the second motor to move the contact/separation cam from the first phase to the second phase and move the switching cam from the first phase to the second phase causing the developing roller to be moved from the contacting position to the separated position while the photosensitive drum is rotating, however is silent on wherein the first cam comprises: a first disk rotatable together with the first gear; and a first rib positioned on an opposite side of the first disk from the first gear in the first direction, the first rib projecting from the first disk in the first direction, the first rib extending in a circumferential direction of the first disk, the first rib being in contact with the first rod when the first cam is in the first pushing state, the first rib being away from the first rod when the first cam is in the first push-released state, and wherein the second cam comprises: a second disk rotatable together with the second gear; and a second rib positioned on an opposite side of the second disk from the second gear in the first direction, the second rib projecting from the second disk in the first direction, the second rib extending in a circumferential direction of the second disk, the second rib being in contact with the second rod when the second cam is in the second pushing state, the second rib being away from the second rod when the second cam is in the second push-released state.

Kim et al. PG. Pub. No.: US 2007/0077090 A1 discloses a tandem color image forming apparatus includes a plurality of photosensitive bodies driven by one driving source and having a shaft gear, and power transmission members engaged with the shaft gears of the plurality of the photosensitive bodies to transmit a driving force generated from the driving source to each of the plurality of the photosensitive bodies. At least one color registration compensation unit is disposed between the power transmission members. The color image forming apparatus employs the color registration compensation unit so that each photosensitive body can be synchronized and registration errors can be minimized, however is silent on wherein the first cam comprises: a first disk rotatable together with the first gear; and a first rib positioned on an opposite side of the first disk from the first gear in the first direction, the first rib projecting from the first disk in the first direction, the first rib extending in a circumferential direction of the first disk, the first rib being in contact with the first rod when the first cam is in the first pushing state, the first rib being away from the first rod when the first cam is in the first push-released state, and wherein the second cam comprises: a second disk rotatable together with the second gear; and a second rib positioned on an opposite side of the second disk from the second gear in the first direction, the second rib projecting from the second disk in the first direction, the second rib extending in a circumferential direction of the second disk, the second rib being in contact with the second rod when the second cam is in the second pushing state, the second rib being away from the second rod when the second cam is in the second push-released state.

Fukamachi et al. PG. Pub. No.: US 2017/0097588 A1 discloses a developing cartridge may include: a casing; a developing roller extending in a first direction; a developing-roller gear; a coupling including a coupling gear; a first idle gear; a second idle gear; an agitator; a first agitator gear; and a protrusion. The developing-roller gear, the coupling, the first idle gear, the second idle gear, the first agitator gear, and the protrusion may be positioned at an outer surface of the casing. The protrusion may be positioned between a first axis of the coupling and a third axis of the first agitator gear in a second direction connecting the first and third axes. The protrusion may be positioned outside an addendum circle of the developing-roller gear, an addendum circle of the coupling gear, an addendum circle of the first idle gear, and an addendum circle of the second idle gear. The first agitator gear may be spaced apart from the protrusion in the first direction, however is silent on wherein the first cam comprises: a first disk rotatable together with the first gear; and a first rib positioned on an opposite side of the first disk from the first gear in the first direction, the first rib projecting from the first disk in the first direction, the first rib extending in a circumferential direction of the first disk, the first rib being in contact with the first rod when the first cam is in the first pushing state, the first rib being away from the first rod when the first cam is in the first push-released state, and wherein the second cam comprises: a second disk rotatable together with the second gear; and a second rib positioned on an opposite side of the second disk from the second gear in the first direction, the second rib projecting from the second disk in the first direction, the second rib extending in a circumferential direction of the second disk, the second rib being in contact with the second rod when the second cam is in the second pushing state, the second rib being away from the second rod when the second cam is in the second push-released state.

Itabashi PG. Pub. No.: US 2018/0181056 A1 discloses a developing cartridge has a casing accommodating toner therein; a developing roller rotatable about a first axis extending an axial direction; a cam electrically connected to the developing roller and rotatable about a second axis extending the axial direction from a first position to a second position, the cam being positioned at a third position distant from the casing by a first distance in the axial direction at the first position, and the cam being positioned at a fourth position distant from the casing by a second distance at the second position in the axial direction, the second distance being greater than the first distance; and a gear rotatable about the second axis, the gear engaging with the cam in a case where the cam is at the first position, and the gear disengaging from the cam in a case where the cam is at the second position, however is silent on wherein the first cam comprises: a first disk rotatable together with the first gear; and a first rib positioned on an opposite side of the first disk from the first gear in the first direction, the first rib projecting from the first disk in the first direction, the first rib extending in a circumferential direction of the first disk, the first rib being in contact with the first rod when the first cam is in the first pushing state, the first rib being away from the first rod when the first cam is in the first push-released state, and wherein the second cam comprises: a second disk rotatable together with the second gear; and a second rib positioned on an opposite side of the second disk from the second gear in the first direction, the second rib projecting from the second disk in the first direction, the second rib extending in a circumferential direction of the second disk, the second rib being in contact with the second rod when the second cam is in the second pushing state, the second rib being away from the second rod when the second cam is in the second push-released state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852